Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 16-35 are presented for examination.

Allowable Subject Matter
Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16-24 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20180165129) in view of Singh (US 20160162320), further in view of Jiang (US 20190272205 A1) and Rangasamy (US 20170244593 A1).
Note: Chu and Singh were cited in IDS.

Regarding Claim 1, Chu (US 20180165129) teaches
A method implemented by a data processing system for causing execution of instances of a container image on a plurality of host systems, wherein each container image includes a processing application with a plurality of modules and wherein the instances are configured to execute a given module in accordance with a determined number of parallel executions of that given module (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts), 
with the method including: 
determining, by the data processing system, the number of parallel executions of the given module of the processing application (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
generating a plurality of instances of the container image, with one or more of the instances being generated in accordance with the number of parallel executions determined, with each instance including the processing and communitation applications (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120); 
for a first one of the instances, configuring that first one of the instances of the container image to execute the given module of the plurality of modules of the processing application (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120);
causing each of the plurality of instances to execute on one or more of the host systems (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112); 
for at least a second instance, [causing, by the communication application of that second instance], communication between the data processing system and the one or more of the host systems executing that second instance (Paragraph 0073, the resource manager 120 allocates three computational resource units on the first host 236, three computational resource units on the second host 238, and three computational resource units on the third host 240. The resource manager 120 then responds with a message 792 indicating that it was able to allocate the requested computational resources and the request 790 is therefore fulfilled).

Chu did not specifically teach
accessing the container image that includes the processing application and a communication application, wherein the communication application causes a communication between the data processing system and a host system executing an instance of the container image,
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted;
and based on the addressing information, causing, by the data processing system, transmission of output from the given module of the first one of the instances to the module of the second instance.

However, Singh (US 20160162320) teaches
accessing the container image that includes the processing application and a communication application, wherein the communication application causes a communication between the data processing system and a host system executing an instance of the container image (Paragraph 0021, Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Chu and Singh did not specifically teach
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted;
and based on the addressing information, causing, by the data processing system, transmission of output from the given module of the first one of the instances to the module of the second instance.

However, Jiang (US 20190272205 A1) teaches
and based on the addressing information, causing, by the data processing system, transmission of output from the given module of the first one of the instances to the module of the second instance (Para 0015, Therefore, the first load balancing container may access the container for the second service by using the IPC interface address of the second IPC namespace).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu and Singh’s teaching to Jiang’s in order to determine that container of service associated with container of another service exists on network device by creating a load balancing container corresponding to a container of a first service, and setting an operating parameter of the load balancing container to be a network name space parameter (Jiang [Summary]).

Chu, Singh and Jiang did not specifically teach
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted.

However, Rangasamy (US 20170244593 A1) teaches
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted (Para 0075, DR manager 140 may, at or near the conclusion of a DR process, implement a changeover of VRFs 242 in router 200, e.g., in networking platform 108 of cloud exchange 102, by modifying a mapping table in routing engine 204 to reassign the application flow for a first VRF 242A configured to direct traffic to the initial cloud service, to a second VRF 242B configured to direct traffic to the DR infrastructure layers at the second cloud service. DR manager 140 may configure VRF 242B with a network address table associating the URLs or other network addresses of the microservices and other applications from the containers of the initial cloud service to the network addresses and container identifiers of the replicated copies of those microservices and other applications installed and executing on the replicated containers of the DR infrastructure layers of the second cloud service) Examiner Comments: The microservices are interpreted to the claimed plurality of the modules.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu, Singh and Jiang’s teaching to Rangasamy’s in order to determine the status of a container, by sending container registration data for a container by a container to a cloud exchange by an application programming interface (Rangasamy [Summary]).

Regarding Claim 2, Chu, Singh, Jiang and Rangasamy teach
The method of claim 1, further including accessing a specification that specifies a number of parallel executions of the given module (Chu [Paragraph 0041, A component with an FDL type has a predefined, fixed target number of component instances that are required to execute on the execution module 112 for the data processing graph 224 to successfully run]).

Regarding Claim 3, Chu, Singh, Jiang and Rangasamy teach
The method of claim 1, wherein the container image is a first container image, and wherein the method further includes: accessing from a hardware storage device an instance of a second container image, wherein the second container image includes the processing application and specifies an amount of parallelism for each module in the communication application; and storing the second container image on an execution system (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts]).

Regarding Claim 4, Chu, Singh, Jiang and Rangasamy teach
The method of claim 3, further including: transmitting, from the instance of the second container image, a request to an interface included in the execution system to generate the plurality of instances of the container image in accordance with the number of parallel executions determined (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]).

Regarding Claim 5, Chu, Singh, Jiang and Rangasamy teach
The method of claim 1, further including: assigning each of the plurality of configured instances to one or more of the host systems (Chu [Paragraph 0046, A dynamic layout type (FDL or VDL) may assign an instance to execute on a different host from the host that stores data to be operated on by that instance, which may provide increased flexibility, but only by trading off reduced locality]).

Regarding Claim 6, Chu, Singh, Jiang and Rangasamy teach
The method of claim 5, wherein assigning is dynamically performed by each configured instance being assigned at run-time and the assignments not being pre- determined (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 7, Chu, Singh, Jiang and Rangasamy teach
The method of claim 6, wherein the processing application is a dataflow graph with a plurality of components (Chu [Paragraph 0034, One example of a data processing program is a data processing graph that includes vertices (representing data processing components or datasets) connected by directed links (representing flows of work elements, i.e., data) between the vertices]), 
further including: for each component, generating a plurality of instances of the container image in accordance with a number of parallel executions determined for that component (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
and dynamically running a dataflow graph on multiple nodes to obtain dynamic levels of parallelism by: for each component, dynamically assigning a generated instance to one or more nodes of the host systems; and causing each of the plurality of assigned instances to execute on the one or more nodes of the host systems (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 8, Chu, Singh, Jiang and Rangasamy teach
The method of claim 1.

Chu did not specifically teach
wherein the communication between the data processing system and the one or more of the host systems executing that first one of the instances includes: transmitting, by the given module, monitor data to the communication application, and passing, by the communication application, the monitor data to the data processing system, wherein the monitor data is configured to be used by the data processing system to track when the given module has completed execution for the data processing system to instruct the another module to execute.

However, Singh teaches 
wherein the communication between the data processing system and the one or more of the host systems executing that first one of the instances includes: transmitting, by the given module, monitor data to the communication application, and passing, by the communication application, the monitor data to the data processing system (Paragraph 0021, Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events), 
wherein the monitor data is configured to be used by the data processing system to track when the given module has completed execution for the data processing system to instruct the another module to execute (Paragraph 0043, The scheduler 208 may be a multitenant service configured to optimally schedule a set of tasks to run with a cluster; Paragraph 0045, the scheduler 208 may communicate to the agent communication services 220, which may then relay the communication to the container agent 222).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Regarding Claim 9, Chu, Singh, Jiang and Rangasamy teach
The method of claim 1, wherein the given module is a first module, wherein the generated plurality of instances is a plurality of first instances, and wherein the operations further include: determining, by the data processing system, a number of parallel executions of a second module of the processing application (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
for the second module, generating a plurality of second instances of the container image in accordance with the number of parallel executions determined for the second module, with each second instance including the processing and communication applications (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
for each second instance, configuring that second instance to execute the second module of the processing application (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
causing each of the plurality of configured, second instances to execute on one or more of the host systems (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112]).

Chu did not specifically teach
and retrieving, from a local data store, an address of one of the second instances;
and in accordance with the retrieved address, providing, from one of the first instances to the one of the second instances, output from the one of the first instance.

However, Singh teaches
and retrieving, from a local data store, an address of one of the second instances (Claim 1, receiving a task definition, the task definition indicating at least a location from which one or more software images can be obtained and information usable to determine an amount of resources to allocate to one or more software containers for the one or more software images); 
and in accordance with the retrieved address, providing, from one of the first instances to the one of the second instances, output from the one of the first instance (Paragraph 0047, each container may be configured with a virtual network interface to allow the container to communicate through the virtual network to other containers and/or other resources of the computing resource service provide).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Regarding Claim 16, Chu teaches 
One or more machine-readable hardware storage devices for causing execution of instances of a container image on a plurality of host systems, wherein each container image includes a processing application with a plurality of modules, and wherein the instances are configured to execute a given module in accordance with a determined number of parallel executions of that given module (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts), 
with the one or more machine- readable hardware storage devices storing instructions that are executable by a data processing system to perform operations including: 
determining, by the data processing system, the number of parallel executions of the given module of the processing application (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
generating a plurality of instances of the container image, with one or more of the instances being generated in accordance with the number of parallel executions determined, with each instance including the processing and communication applications (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120); 
for a first one of the instances, configuring that first one of the instances of the container image to execute the given module of the plurality of modules of the processing application (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120);
causing each of the plurality of instances to execute on one or more of the host systems (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112); 
for at least a second instance, [causing, by the communication application of that second instance], communication between the data processing system and the one or more of the host systems executing that second instance (Paragraph 0073, the resource manager 120 allocates three computational resource units on the first host 236, three computational resource units on the second host 238, and three computational resource units on the third host 240. The resource manager 120 then responds with a message 792 indicating that it was able to allocate the requested computational resources and the request 790 is therefore fulfilled).

Chu did not specifically teach
accessing the container image that includes the processing application and a communication application, wherein the communication application causes a communication between the data processing system and a host system executing an instance of the container image,
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted;
and based on the addressing information, causing, by the data processing system, transmission of output from the given module of the first one of the instances to the module of the second instance.

However, Singh (US 20160162320) teaches
accessing the container image that includes the processing application and a communication application, wherein the communication application causes a communication between the data processing system and a host system executing an instance of the container image (Paragraph 0021, Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Chu and Singh did not specifically teach
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted;
and based on the addressing information, causing, by the data processing system, transmission of output from the given module of the first one of the instances to the module of the second instance.

However, Jiang (US 20190272205 A1) teaches
and based on the addressing information, causing, by the data processing system, transmission of output from the given module of the first one of the instances to the module of the second instance (Para 0015, Therefore, the first load balancing container may access the container for the second service by using the IPC interface address of the second IPC namespace).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu and Singh’s teaching to Jiang’s in order to determine that container of service associated with container of another service exists on network device by creating a load balancing container corresponding to a container of a first service, and setting an operating parameter of the load balancing container to be a network name space parameter (Jiang [Summary]).

Chu, Singh and Jiang did not specifically teach
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted.

However, Rangasamy (US 20170244593 A1) teaches
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted (Para 0075, DR manager 140 may, at or near the conclusion of a DR process, implement a changeover of VRFs 242 in router 200, e.g., in networking platform 108 of cloud exchange 102, by modifying a mapping table in routing engine 204 to reassign the application flow for a first VRF 242A configured to direct traffic to the initial cloud service, to a second VRF 242B configured to direct traffic to the DR infrastructure layers at the second cloud service. DR manager 140 may configure VRF 242B with a network address table associating the URLs or other network addresses of the microservices and other applications from the containers of the initial cloud service to the network addresses and container identifiers of the replicated copies of those microservices and other applications installed and executing on the replicated containers of the DR infrastructure layers of the second cloud service) Examiner Comments: The microservices are interpreted to the claimed plurality of the modules.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu, Singh and Jiang’s teaching to Rangasamy’s in order to determine the status of a container, by sending container registration data for a container by a container to a cloud exchange by an application programming interface (Rangasamy [Summary]).

Regarding Claim 17, Chu, Singh, Jiang and Rangasamy teach
The one or more machine-readable hardware storage devices of claim 16, wherein the operations further include accessing a specification that specifies a number of parallel executions of a given module (Chu [Paragraph 0041, A component with an FDL type has a predefined, fixed target number of component instances that are required to execute on the execution module 112 for the data processing graph 224 to successfully run]).

Regarding Claim 18, Chu, Singh, Jiang and Rangasamy teach
The one or more machine-readable hardware storage devices of claim 16, wherein the container image is a first container image, and wherein the operations further include: accessing from a hardware storage device an instance of a second container image, wherein the second container image includes the processing application and specifies an amount of parallelism for each module in the communication application; and storing the second container image on an execution system (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts]).

Regarding Claim 19, Chu, Singh, Jiang and Rangasamy teach
The one or more machine-readable hardware storage devices of claim 18, wherein the operations further include: transmitting, from the instance of the second container image, a request to an interface included in the execution system to generate the plurality of instances of the container image in accordance with the number of parallel executions determined (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]).

Regarding Claim 20, Chu, Singh, Jiang and Rangasamy teach
The one or more machine-readable hardware storage devices of claim 16, wherein the operations further include: assigning each of the plurality of configured instances to one or more of the host systems (Chu [Paragraph 0046, A dynamic layout type (FDL or VDL) may assign an instance to execute on a different host from the host that stores data to be operated on by that instance, which may provide increased flexibility, but only by trading off reduced locality]).

Regarding Claim 21, Chu, Singh, Jiang and Rangasamy teach
The one or more machine-readable hardware storage devices of claim 20, wherein assigning is dynamically performed by each configured instance being assigned at run-time and the assignments not being pre-determined (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 22, Chu, Singh, Jiang and Rangasamy teach
The one or more machine-readable hardware storage devices of claim 21, wherein the processing application is a dataflow graph with a plurality of components (Chu [Paragraph 0034, One example of a data processing program is a data processing graph that includes vertices (representing data processing components or datasets) connected by directed links (representing flows of work elements, i.e., data) between the vertices]), 
further including: for each component, generating a plurality of instances of the container image in accordance with a number of parallel executions determined for that component (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
and dynamically running a dataflow graph on multiple nodes to obtain dynamic levels of parallelism by: for each component, dynamically assigning a generated instance to one or more nodes of the host systems; and causing each of the plurality of assigned instances to execute on the one or more nodes of the host systems (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 23, Chu, Singh, Jiang and Rangasamy teach
The one or more machine-readable hardware storage devices of claim 16, wherein the given module is a first module, wherein the generated plurality of instances is a plurality of first instances, and wherein the operations further include: determining, by the data processing system, a number of parallel executions of a second module of the processing application (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
for the second module, generating a plurality of second instances of the container image in accordance with the number of parallel executions determined for the second module, with each second instance including the processing and communication applications (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
for each second instance, configuring that second instance to execute the second module of the processing application (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
causing each of the plurality of configured, second instances to execute on one or more of the host systems (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112]).

Chu did not specifically teach
and retrieving, from a local data store, an address of one of the second instances;
and in accordance with the retrieved address, providing, from one of the first instances to the one of the second instances, output from the one of the first instance.

However, Singh teaches
and retrieving, from a local data store, an address of one of the second instances (Claim 1, receiving a task definition, the task definition indicating at least a location from which one or more software images can be obtained and information usable to determine an amount of resources to allocate to one or more software containers for the one or more software images); 
and in accordance with the retrieved address, providing, from one of the first instances to the one of the second instances, output from the one of the first instance (Paragraph 0047, each container may be configured with a virtual network interface to allow the container to communicate through the virtual network to other containers and/or other resources of the computing resource service provide).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Regarding Claim 24, Chu, Singh, Jiang and Rangasamy teach
The method of claim 1, wherein the processing application includes a data processing graph that includes vertices representing data processing components, with the vertices connected by directed links representing flows of data between the vertices (Chu [Paragraph 0034, One example of a data processing program is a data processing graph that includes vertices (representing data processing components or datasets) connected by directed links (representing flows of work elements, i.e., data) between the vertices]); 
wherein the given module is a first module specifying one or more of the data processing components; and wherein a second module of the plurality of modules specifies another one or more of the data processing components (Chu [Paragraph 0034, In such data processing graphs, the program portions are the components and they are interrelated according to their data flow links. In other examples, the program portions are sub-modules or other entities within a program that are separately granted computing resources for being executed]).

Regarding Claim 26, Chu teaches
A data processing system for causing execution of instances of a container image on a plurality of host systems, wherein each container image includes a processing application with a plurality of modules, and wherein the instances are configured to execute a given module in accordance with a determined number of parallel executions of that given module, the data processing system including: one or more processing devices; and one or more machine-readable hardware storage devices storing instructions that are executable by the one or more processing devices to perform operations including: 
determining, by the data processing system, the number of parallel executions of the given module of the processing application (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
generating a plurality of instances of the container image, with one or more of the instances being generated in accordance with the number of parallel executions determined, with each instance including the processing and communitation applications (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120); 
for a first one of the instances, configuring that first one of the instances of the container image to execute the given module of the plurality of modules of the processing application (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120);
causing each of the plurality of instances to execute on one or more of the host systems (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112); 
for at least a second instance, [causing, by the communication application of that second instance], communication between the data processing system and the one or more of the host systems executing that second instance (Paragraph 0073, the resource manager 120 allocates three computational resource units on the first host 236, three computational resource units on the second host 238, and three computational resource units on the third host 240. The resource manager 120 then responds with a message 792 indicating that it was able to allocate the requested computational resources and the request 790 is therefore fulfilled).

Chu did not specifically teach
accessing the container image that includes the processing application and a communication application, wherein the communication application causes a communication between the data processing system and a host system executing an instance of the container image,
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted;
and based on the addressing information, causing, by the data processing system, transmission of output from the given module of the first one of the instances to the module of the second instance.

However, Singh (US 20160162320) teaches
accessing the container image that includes the processing application and a communication application, wherein the communication application causes a communication between the data processing system and a host system executing an instance of the container image (Paragraph 0021, Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Chu and Singh did not specifically teach
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted;
and based on the addressing information, causing, by the data processing system, transmission of output from the given module of the first one of the instances to the module of the second instance.

However, Jiang (US 20190272205 A1) teaches
and based on the addressing information, causing, by the data processing system, transmission of output from the given module of the first one of the instances to the module of the second instance (Para 0015, Therefore, the first load balancing container may access the container for the second service by using the IPC interface address of the second IPC namespace).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu and Singh’s teaching to Jiang’s in order to determine that container of service associated with container of another service exists on network device by creating a load balancing container corresponding to a container of a first service, and setting an operating parameter of the load balancing container to be a network name space parameter (Jiang [Summary]).

Chu, Singh and Jiang did not specifically teach
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted.

However, Rangasamy (US 20170244593 A1) teaches
transmitting, from the data processing system to the first one of the instances, addressing information to locate which module, of the plurality of the modules of the processing application of the second instance output data is to be transmitted (Para 0075, DR manager 140 may, at or near the conclusion of a DR process, implement a changeover of VRFs 242 in router 200, e.g., in networking platform 108 of cloud exchange 102, by modifying a mapping table in routing engine 204 to reassign the application flow for a first VRF 242A configured to direct traffic to the initial cloud service, to a second VRF 242B configured to direct traffic to the DR infrastructure layers at the second cloud service. DR manager 140 may configure VRF 242B with a network address table associating the URLs or other network addresses of the microservices and other applications from the containers of the initial cloud service to the network addresses and container identifiers of the replicated copies of those microservices and other applications installed and executing on the replicated containers of the DR infrastructure layers of the second cloud service) Examiner Comments: The microservices are interpreted to the claimed plurality of the modules.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu, Singh and Jiang’s teaching to Rangasamy’s in order to determine the status of a container, by sending container registration data for a container by a container to a cloud exchange by an application programming interface (Rangasamy [Summary]).


Regarding Claim 27, Chu, Singh, Jiang and Rangasamy teach 
The data processing system of claim 26, wherein the operations further include accessing a specification that specifies a number of parallel executions of a given module (Chu [Paragraph 0041, A component with an FDL type has a predefined, fixed target number of component instances that are required to execute on the execution module 112 for the data processing graph 224 to successfully run]).

Regarding Claim 28, Chu, Singh, Jiang and Rangasamy teach
The data processing system of claim 26, wherein the container image is a first container image, and wherein the operations further include: accessing from a hardware storage device an instance of a second container image, wherein the second container image includes the processing application and specifies an amount of parallelism for each module in the communication application; and storing the second container image on an execution system  (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts]).

Regarding Claim 29, Chu, Singh, Jiang and Rangasamy teach
The data processing system of claim 28, wherein the operations further include: transmitting, from the instance of the second container image, a request to an interface included in the execution system to generate the plurality of instances of the container image in accordance with the number of parallel executions determined (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]).

Regarding Claim 30, Chu, Singh, Jiang and Rangasamy teach
The data processing system of claim 26, wherein the operations further include: assigning each of the plurality of configured instances to one or more of the host systems (Chu [Paragraph 0046, A dynamic layout type (FDL or VDL) may assign an instance to execute on a different host from the host that stores data to be operated on by that instance, which may provide increased flexibility, but only by trading off reduced locality]).

Regarding Claim 31, Chu, Singh, Jiang and Rangasamy teach
The data processing system of claim 30, wherein assigning is dynamically performed by each configured instance being assigned at run-time and the assignments not being pre-determined (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 32, 
The data processing system of claim 31, wherein the processing application is a dataflow graph with a plurality of components (Chu [Paragraph 0034, One example of a data processing program is a data processing graph that includes vertices (representing data processing components or datasets) connected by directed links (representing flows of work elements, i.e., data) between the vertices]), 
further including: for each component, generating a plurality of instances of the container image in accordance with a number of parallel executions determined for that component (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
and dynamically running a dataflow graph on multiple nodes to obtain dynamic levels of parallelism by: for each component, dynamically assigning a generated instance to one or more nodes of the host systems; and causing each of the plurality of assigned instances to execute on the one or more nodes of the host systems (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 33, Chu, Singh, Jiang and Rangasamy teach
The data processing system of claim 26, wherein the given module is a first module, wherein the generated plurality of instances is a plurality of first instances, and wherein the operations further include: determining, by the data processing system, a number of parallel executions of a second module of the processing application (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
for the second module, generating a plurality of second instances of the container image in accordance with the number of parallel executions determined for the second module, with each second instance including the first and communication applications (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
for each second instance, configuring that second instance to execute the second module of the processing application (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
causing each of the plurality of configured, second instances to execute on one or more of the host systems (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112]).

Chu did not specifically teach
and causing establishment of a communication channel between one of the first instances and one of the second instances, wherein the one of the first instances outputs data and transmits that output data, over the communication channel to the one of the second instances.

However, Singh teaches
and causing establishment of a communication channel between one of the first instances and one of the second instances, wherein the one of the first instances outputs data and transmits that output data, over the communication channel to the one of the second instances (Paragraph 0047, each container may be configured with a virtual network interface to allow the container to communicate through the virtual network to other containers and/or other resources of the computing resource service provide).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20180165129) in view of Singh (US 20160162320), Jiang (US 20190272205 A1), and Rangasamy (US 20170244593 A1),  further in view of Gummaraju (US20150120928).

Regarding Claim 25, Chu, Singh, Jiang and Rangasamy teach
The method of claim 1.

Chu, Singh, Jiang and Rangasamy did not specifically teach 
wherein a plurality of configured instances is a plurality of configured first instances, wherein the one or more of the host systems are one or more first host systems, wherein the given module is a first module, the method further including: configuring one or more second instances to execute a second module of the plurality of modules; causing each of the one or more second instances to execute on one or more second ones of the host systems ("one or more second host systems"); and causing an output of the first module to be transmitted from the one or more first host systems to a second module executing on the one or more second host systems, with the output of the first module being input to the second module.

However, Gummaraju (US20150120928) teaches
wherein the plurality of configured instances is a plurality of configured first instances, wherein the one or more of the host systems are one or more first host systems, wherein the given module is a first module, the method further including: configuring one or more second instances to execute a second module of the plurality of modules; causing each of the one or more second instances to execute on one or more second ones of the host systems ("one or more second host systems") (Fig.1; Paragraph 0011, As illustrated, computing system 100 includes a plurality of host computers, identified as hosts 108-1, 108-2, 108-3, and 108-4, and referred to collectively as hosts 108. Each host 108 is configured to provide a virtualization layer that abstracts processor, memory, storage, and networking resources of a hardware platform 118 into multiple virtual machines (VMs) 112 that run concurrently on each of hosts 108); 
and causing an output of the first module to be transmitted from the one or more first host systems to a second module executing on the one or more second host systems, with the output of the first module being input to the second module (Paragraph 0050, where the first task may be a Map task, a container (e.g., executing as a compute VM) may generate intermediate output based on execution of the Map task and the container may store the intermediate output results in the mounted network filesystem associated with the first tenant. Subsequently, to execute a Reduce task, a second compute VM may be allocated and configured to receive intermediate map output from multiple node managers 130 executing on different hosts 108).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu, Singh, Jiang and Rangasamy’s teaching in to Gummaraju’s in order to execute job with multiple tasks executed in parallel on a distributed computing application such as Hadoop or MapReduce-related frameworks, by utilizing a resource container model in a virtualized environment (Gummaraju [Summary]).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 16-35 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                                                                                                                                                                                                                                /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191